Citation Nr: 0833857	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-11 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Recognition as a former prisoner of war (POW).

2.  Entitlement to service connection for ischemic heart 
disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for duodenal ulcer. 

5.  Entitlement to service connection for hearing loss. 

6.  Entitlement to service connection for gouty arthritis. 

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for beriberi.

9.  Entitlement to service connection for post traumatic 
osteoarthritis. 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran had pre-war service from August 15, 1941 to 
December 7, 1941; was beleaguered from December 8, 1941 to 
April 8, 1942; was missing from April 9, 1942 to April 9, 
1942; was in no casualty status from April 10, 1942 to 
February 24, 1945; on February 24, 1945 his status under MPA 
was terminated; and had regular Philippine Army service from 
February 25, 1945 to June 30, 1946.


FINDINGS OF FACT

1.  Status as a former prisoner of war has not been 
officially verified by a United States service department and 
there is preponderance of the other evidence of record that 
is against a conclusion that the veteran's service included 
status as a POW.

2.  The medical evidence of record does not show a current 
hearing loss by VA standards. 

3.  The medical evidence of record does not show that 
ischemic heart disease, diabetes mellitus, duodenal ulcer, 
gouty arthritis, hypertension, beriberi, or post traumatic 
arthritis manifested in service or was otherwise related to 
service; the medical evidence also did not show that 
hypertension or arthritis manifested within a year of 
service.


CONCLUSIONS OF LAW

1.  The veteran does not meet the legal criteria for 
recognition as a former POW for VA purposes. 38 U.S.C.A. § 
101(32) (West 2002); 38 C.F.R. § 3.1(y) (2007).

2.  The criteria for entitlement to service connection for 
hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1112 
(West 2001); 38 C.F.R. §§ 3.303(a), 3.307, 3.309, 3.385 
(2007).

3.  The criteria for entitlement to service connection for 
ischemic heart disease, diabetes mellitus, duodenal ulcer, 
and beriberi have not been met. 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

4.  The criteria for entitlement to service connection for 
hypertension, gouty arthritis, and post traumatic arthritis 
disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2003, prior to the May 
2004 RO decision, that fully addressed all the notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.

VA also has a duty to assist the veteran in the development 
of the claim. This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration. These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim. 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service. The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claims for ischemic heart disease, diabetes 
mellitus, duodenal ulcer, hearing impairment, gouty 
arthritis, hypertension, beriberi, and post traumatic 
osteoarthritis, the service treatment records and affidavits 
did not indicate any complaints, treatment, or findings 
related to any of the claimed disabilities.  Additionally, 
the objective medical evidence of record did not show a 
diagnosis of arthritis and diabetes mellitus until 1989, 
approximately 43 years after service; right chest wall 
hyperesthesia in 1996, approximately 50 years after service; 
and hypertension in 2003, approximately 57 years after 
service.  The medical records were negative for treatment 
regarding the remaining claims.  Additionally, there was no 
medical evidence that suggested that any of the claims were 
related to service other than the veteran's statements.  In 
view of the objective evidence of record which was negative 
for any complaints or findings of the claimed disabilities in 
service, and the absence of any of the claimed disabilities 
for many years after service, if ever, the Board finds the 
veteran's current assertions that the claimed disabilities 
were related to service alone in the face of the objective 
medical evidence not credible, and thus did not require VA to 
provide an examination.  See Caluza v. Brown, 7 Vet. App. 
498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court held, in circumstances 
similar to this, where the supporting evidence of record 
consisted only of a lay statement, that VA was not obligated, 
pursuant to 5103A(d), to provide a veteran with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (a medical opinion was not warranted when there was no 
reasonable possibility that such an opinion could 
substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  The Board finds that the evidence of record in 
this case is sufficient to decide the claim and a current VA 
examination is not necessary.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and available private medical records. 
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional available existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Factual Background

In an April 1945 Affidavit for Philippine Army Personnel, the 
veteran reported that from April 10, 1942 to May 26, 1942 he 
was separated from his unit and from May 27, 1942 to February 
1945, he was farming.  The veteran indicated that he was not 
captured and did not surrender to the Japanese, but rather 
that he escaped.  No wounds or illnesses were reported.  It 
was noted that he received the Asiatic-Pacific Theatre Medal 
with one bronze star, the American Defense Service Medal with 
on bronze star, and the Philippine Defense Ribbon.  

A June 1946 report of physical examination was negative for 
any neurological, ear, nose, throat, feet, musculoskeletal, 
abdominal, cardiovascular, chest, lung, endocrine system, or 
hearing abnormalities.  

In a February 1947 Affidavit for Philippine Army Personnel, 
the veteran indicated that he surrendered to the Japanese and 
escaped.  A question was added that asked the veteran if he 
surrendered "under Proc. 1," in which the veteran answered, 
"never".  The veteran reported that his unit surrendered on 
April 9, 1942, and from April 10th through May 26th, 1942 he 
was a POW at Bagac.  He escaped at Lubao Pamp.  He reported 
that from May 28th to December 11th, 1942, he was a civilian 
in Manaog Pang.  He further stated that he escaped en route 
home and joined his family.  His family lived on land 
cultivated by his father for rice fields.  He reported that 
from February 11 to the 24th, he was sick due to malaria.  No 
other wounds or illnesses were reported.  

In October 1948 and April 1949 correspondence, the veteran 
indicated that he was a Corrigidor and Bataan survivor.  He 
indicated that his unit surrendered on April 9, 1949 and that 
he escaped the death march and joined guerilla outfits.  

The Service Department certified on November 5, 1975 (and 
sent notice again on January 29, 1981), that the veteran's 
service was verified as follows: pre-war service from August 
1941 to December 1941; beleaguered from December 1941 to 
April 1942; missing from April 9, 1942 to April 9, 1942; no 
casualty status from April 1942 to February 1945; and regular 
Philippine Army service from February 1945 to June 1946.  It 
was determined that the veteran was not entitled to receive 
pay from April 10, 1942 to May 26, 1942 as his alleged POW 
status was not supported.  It indicated that the veteran 
never had POW status.  

A November 1975 Official Statement of the Military Statement 
by the Department of the Army found that the veteran served 
as a member of the Philippine Commonwealth Army in the 
service of the Armed Forces of the United Stated from August 
1941 to June 1946.  He was honorably discharged.  

An August 1975 Republic of the Philippines Certification 
reported that from August 1941 to June 1947, the veteran 
served with United States Army Forces in the Far East 
(USAFFE).  

1988 to 2002 treatment records from North Pacific Medical 
Center showed treatment for arthritis and diabetes mellitus 
in 1989.  In September 1996, chest wall hyperesthesia was 
shown and in June 2002 a history of peptic ulcer disease was 
noted.  

In a statement submitted in March 1989, the veteran indicated 
that in April 1942, he was informed that a truce was being 
arranged with the Japanese.  He was with his unit when he was 
taken as a POW and marched to Camp O'Donnell, in Capas, 
Tarlac.  In late May, there was a strong rain and visibility 
was low and the veteran along with a few others escaped.  He 
indicated that he was later captured by the Japanese in 
November 1942 and escaped again. 

In a Social Industrial Survey received in June 1989, the 
veteran restated his POW experiences.  

An October 1989 rating decision found that the service report 
showed that the veteran did not have POW status.  

In June 2003 correspondence, Dr. P. C. B. indicated that the 
veteran had been under his care since January 2003 for 
hypertension and signs of coronary insufficiency.  

In his June 2003 application, the veteran reported that his 
ischemic heart disease, diabetes mellitus, duodenal ulcer, 
impairment of hearing, arthritis, and gouty arthritis all 
began in June 2000.  

In a January 2004 statement, the veteran indicated that while 
at Camp O'Donnell, he suffered from beriberi, edema in his 
lower extremities, malaria, dysentery and skin diseases.  

In a Joint Affidavit submitted in September 2003, A. M. D. 
and F. M. D indicated that they personally knew the veteran 
and that he was a former POW of the Japanese Imperial Army 
and was part of the Death March from Bataan to Camp 
O'Donnell, in Capas, Tarlac, Philippines.  They indicated 
that they too were POW's at Camp O'Donnell.  

In September 2003, the veteran reported that beriberi, post-
traumatic arthritis, and peptic ulcer disease were POW 
related conditions.  

In a May 2004 memorandum for the file, the RO listed the 
veteran's recognized USAFFE service and noted that the 
veteran signed an affidavit in February 1947 that indicated 
that he was a POW from April to May 1942.  However, the 
Service Department did not certify any POW status for the 
veteran.  It was noted that the veteran submitted a joint 
affidavit from former comrades S. M. D. and F. M. D. that 
attested to the veracity of the veteran's alleged POW status.  
Also S. M. D. and F. M. D. were determined to be POW's.  The 
veteran's contentions and the joint affidavit were consistent 
with the information found with the veteran's processing 
affidavit signed in February 1947.  However, no other 
documentary evidence had been submitted, such as Philippine 
Red Cross records and War Claims Commission records.  The RO 
noted that the evidence that supported the veteran's claim 
included the joint affidavit and his own narration of event 
that led to his incarceration.  Although his processing 
affidavit indicated that he was a POW, the service department 
did not recognize such.  

A.  Recognition as a former POW

The term former prisoner of war for VA purposes means a 
person who, while serving in the active military, naval, or 
air service, was forcibly detained or interned in line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force. 38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  Regulations also provide that VA shall accept the 
findings of the appropriate service department that a person 
was a POW during a period of war unless a reasonable basis 
exists for questioning it.  38 C.F.R. §  3.1(y)(1).  However, 
VA is not required to follow the service department's 
findings that the veteran was not a POW.  Manibog v. Brown, 8 
Vet. App. 465 (1996); VAOPGCPREC 14-94. 59 Fed. Reg. 54673 
(1994).

The service department specifically determined that the 
veteran had no POW status as there was insufficient evidence 
of the claimed POW status.  With regard to Philippine 
service, service department certifications document various 
forms of service. 38 C.F.R. §§ 3.40, 3.41.  Generally, a 
service department determination as to an individual's 
service shall be binding upon VA unless a reasonable basis 
exists for questioning it.  Manibog v. Brown, 8 Vet. App. 465 
(1996); Young v. Brown, 4 Vet. App. 106 (1993); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

A Certification of Military Service from the service 
department showed that the service department did not 
recognize the alleged incarceration by the Japanese from 
April 10, 1942 to May 26, 1942.  The certification showed 
that the veteran was in a no casualty status for that period.  
The service department stated that the data was compiled from 
the best evidence available in the files of their office and 
was considered to be factually accurate in the absence of 
evidence to the contrary.

The record established that the veteran's comrades A. M. D. 
and F. M. D. were in fact POW's and these two individuals 
attested that the veteran was also a POW.  However, the fact 
that the service department found that these individuals were 
POW's does not compel a conclusion that the veteran was also 
held as a POW.  The Board emphasizes that a determination by 
the service department in this case indicated that the 
veteran was not a POW and was more probative than statements 
submitted approximately 47 years after service.  

The service department determined that veteran was not in a 
POW status during the periods he was in the military.  The 
Philippine documents submitted by the veteran, comprised of 
Affidavits for Philippine Army Personnel dated in April 1945 
and February 1947, did not provide a reasonable basis upon 
which to question the findings certified by the appropriate 
service department.  The Board acknowledges that the February 
1947 Affidavit for Philippine Army Personnel the veteran 
submitted indicated that he had been a POW from April 10, 
1942 to May 26, 1942.  Nevertheless, the Affidavit was not 
binding upon the Board or VA.  The veteran's service record 
did not show an award of the POW Medal or any other 
acknowledgement of POW service.  He had also failed to submit 
any Philippines Red Cross records, War Claims Commission 
records, guarantor's receipt for a release POW, or Japanese 
Parole Certification to further substantiate his POW status.

Therefore, the Board finds that the probative value of that 
evidence supporting the veteran's claim is simply overcome by 
the service department determination against.
The Board finds that there is a preponderance of the evidence 
against the veteran's claim for recognition of POW status for 
VA purposes, and that claim must be denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders and tropical 
diseases, such as cardiovascular-renal disease, including 
hypertension; arthritis and sensorineural hearing loss may be 
established based on a legal "presumption" by showing that 
either disability manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 38 
C.F.R. § 3.309(a).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

In the absence of proof of a current disability, there can be 
no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In this case, the record does not contain a current diagnosis 
of hearing loss by VA standards.  In fact, post-service 
medical evidence is entirely negative for any competent 
evidence of the clinical presence of such a condition, 
providing evidence against this claim.  In the absence of any 
competent evidence of hearing loss by VA standards, the Board 
must conclude the veteran does not currently suffer from this 
disability.

Simply stated, the Board finds that the post-service medical 
record provides evidence against the claim for hearing loss, 
outweighing the veteran's statements that he has this problem 
at this time.

Regarding the remaining claims, post-service medical 
treatment records show that the veteran had been diagnosed as 
having arthritis, diabetes mellitus, a history of peptic 
ulcer disease, hypertension and signs of coronary 
insufficiency.  Therefore, the first requirement for service 
connection for these claims, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.

However, the post-service medical treatment records note that 
such disabilities were not diagnosed until many years after 
service.  Post-service private treatment records showed 
treatment for arthritis and diabetes mellitus in 1989.  In 
September 1996, chest wall hyperesthesia was shown and in 
June 2002 a history of peptic ulcer disease was noted.  In 
June 2003 correspondence, Dr. P. C. B. indicated that the 
veteran was being treated for hypertension and signs of 
coronary insufficiency since January 2003.  In his June 2003 
application, the veteran himself reported that his ischemic 
heart disease, diabetes mellitus, duodenal ulcer, arthritis 
and gout all began in June 2000.  A careful review of the 
claims file did not reveal any earlier findings or diagnoses 
of the claimed conditions other than what is noted above.

Simply stated, there is nothing in the record that indicates 
these disorders were present until decades after service.

The Board must note the lapse of many years between the 
veteran's separation from service and the first noted 
treatment for the claimed disorders.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In this case, the Board must find that both VA and private 
post-service treatment records provide evidence against the 
veteran's claims, indicating the disorders began many years 
after service with no connection to service.

In addition, there is no competent evidence or medical 
opinion contained in the post-service private medical records 
showing or indicating that a ischemic heart disease, diabetes 
mellitus, duodenal ulcer, arthritis, hypertension, beriberi, 
or post traumatic osteoarthritis are related to service.  The 
record contains private treatment for these conditions, 
however, there is no medical evidence showing that they are 
somehow related to service.

Based on the above, there is a preponderance of evidence 
against service connection for ischemic heart disease, 
diabetes mellitus, duodenal ulcer, arthritis, hypertension, 
beriberi, or post traumatic osteoarthritis based on service 
and post-service treatment records, both providing evidence 
against such a finding.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain competent opinions linking the veteran's current 
ischemic heart disease, diabetes mellitus, duodenal ulcer, 
arthritis, hypertension, beriberi, or post traumatic 
osteoarthritis to service and the medical evidence of record 
does not otherwise demonstrate that they are related to 
service.  In fact, it provides evidence against such a 
finding, indicating problems that became many years after 
service or not indicating any problems at all.

Finally, the evidence does not show that the veteran was 
diagnosed with hypertensive cardiovascular disease or 
arthritis within one year following his separation from 
service in 1941.  As shown above, post-service medical 
treatment records show that the veteran was diagnosed as 
having hypertensive cardiovascular disease in January 2003 
and arthritis in 1989.  As such, service connection on a 
presumptive basis is not warranted for these conditions. See 
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Although the regulation relating to diseases specific to 
former prisoners of war provides that if a veteran is a 
former prisoner of war, post- traumatic osteoarthritis.  
Atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease)  and their 
complications shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active service even though there is 
no record of such disease during service and if the veteran: 
(i) is a former prisoner of war and; (ii) was interned or 
detained for not less than 30 days, beriberi and peptic ulcer 
disease shall be service connected if manifest to a degree of 
10 percent or more at any time after discharge or release 
from active service, as the veteran was not recognized as a 
former POW, he is not entitled to the presumptive conditions.  
38 C.F.R. § 3.309 (c) (2007); 38 U.S.C. 1112(b); 69 Fed. Reg. 
60,090 (2004).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  There is a preponderance of evidence against 
the veteran's claims, and they must be denied.


ORDER

Recognition as a former POW is denied.

Entitlement to service connection for ischemic heart disease 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for duodenal ulcer is 
denied. 

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for gouty arthritis is 
denied. 



Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for post traumatic 
osteoarthritis is denied. 




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


